DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 06/30/22, with respect to the rejection(s) of claim(s) 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nadeau (Pat No 7990888) further in view of Stacey (Pat No 6765921) and Ansari (Pub No 20070140247) and newly cited Rekhter (Pat No 9660860).

Regarding Claim 1,
Applicant argues Further, Applicant respectfully submits that the combination of Nadeau, Stacey, and Ansari merely describes that the LSP (presumably equated to the claimed “tunne/’) defines the path between two points in the network for transporting (presumably equated to the claimed “data routing”) the information packets from the user station (presumably equated to the claimed “second autonomous system’) to the destination (presumably equated to the claimed “first autonomous system’), and further describes the switching mechanism for the control and data traffic. However, the combination of Nadeau, Stacey, and Ansari does not teach or suggest adjusting the transport of information packets by reconfiguration of the LSP.
 The examiner relies on newly cited prior art Rekhter (Pat No 9660860) which teaches reconfiguring LSP and the routing for the data packets in response to failures in the network. One of ordinary skill in the art would interpret the reconfiguration of the LSP routing  as the amended limitation of claim 1.

All remaining arguments are based on the arguments above, and are fully responded to as above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-6, 8-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadeau (Pat No 7990888) further in view of Stacey (Pat No 6765921) and Ansari (Pub No 20070140247) and Rekhter (Pat No 9660860).

Regarding claim 1 and 11, 
 Nadeau teaches a computer implemented method of data routing across different autonomous systems, said computer implemented method comprising:
in a first autonomous system, (interpreted as ASBR2 fig. 3) receiving a data packet from a customer entity of a second autonomous system; (interpreted as ASBR1 fig. 3)

analyzing said data packet, by said first autonomous system, to determine whether said data packet is associated with a data group, wherein said data packet comprises a source Internet Protocol (IP) address assigned by said second autonomous system, wherein said data group is pre-assigned with a tunnel configured on an overlay network within said first autonomous system; (interpreted as Labels are attached to packets, which assist MPLS nodes in forwarding packets along an LSP. The labels are like tracking slips on express delivery packages. They contain an index into a forwarding table, which specifies the next hop for the packet. As indicated above, nodes in the core MPLS network need not examine packets and perform next-hop routing tasks. The label carries the information that determines which path a packet should take, see Nadeau col 3 line 60-68).

performing Layer 2 port forwarding, by said first autonomous system, to forward said data packet from a layer 2 network port to a tunnel endpoint port of said tunnel when said data packet is determined to be associated with said data group pre-assigned to said tunnel; (interpreted as indicated above, the ASBR 150 nodes are LSP routers and employ a label to identify a specific path to the next ASBR 150, see Nadeau col 10 line 58-65).
and
sending said date packet including said source Internet Protocol (P) address assigned by said second autonomous system, by said first autonomous system, from said tunnel endpoint port to traverse said tunnel when said data packet is determined to be associated with said data group pre-assigned to said tunnel, wherein said tunnel comprises a predefined route associated with said first autonomous system pre-selected by the customer entity of the second autonomous system. (interpreted as indicated above, the ASBR 150 nodes are LSP routers and employ a label to identify a specific path to the next ASBR 150. Accordingly, the path 170 is defined through each of the subnetworks, or autonomous systems 110, via a predetermined label, or labeled switch path, in which the predetermined label is operable to be recognized by the border routers 150 within the respective subnetwork 110, as depicted at step 303. The border router ASBR1 150-1 therefore receives the response request message 132 including the return address stack 160-1, see Nadeau col 10 line 58-65).

Nadeau teaches label switch path however does not teach it being layer 2; performing laver 3 table routing, by said first autonomous system, of said data packet when said data packet is determined not to be associated with said data group pre-assigned to said tunnel;
wherein data routing in said first autonomous system is adjusted by reconfiguring said tunnel for said data packet received from said second autonomous system.

Stacey teaches label switch path being layer 2 (interpreted as described above it is possible to define the constraints for a new LSP in terms of existing LSPs in which case a Layer 2 label switched path (LSP) 55 is established and a second level label defines the embedded CR-LSP, see col 5 line 15-20).
It would have been obvious to one of ordinary skill in the art to combine the system taught by Nadeau with the specific of label switch path being layer 2 as taught by Stacey since it is known in the art to further specific the label switch path to operate as layer 2 switching.

However they do not teach performing laver 3 table routing, by said first autonomous system, of said data packet when said data packet is determined not to be associated with said data group pre-assigned to said tunnel;
 wherein data routing in said first autonomous system is adjusted by reconfiguring said tunnel for said data packet received from said second autonomous system;
 	
 Ansari teaches performing laver 3 table routing, by said first autonomous system, of said data packet when said data packet is determined not to be associated with said data group pre-assigned to said tunnel (interpreted as In the very rare event of both the primary and the secondary LSP paths failing, the elements can resort to the default layer 3 routing, see para [0026]).
 It would have been obvious to one of ordinary skill in the art to combine the system taught by Nadeau in view of Stacey with an alternate routing as taught by Ansari since it is known in the art to have backup/alternative routing methods.
 However they do not teach wherein data routing in said first autonomous system is adjusted by reconfiguring said tunnel for said data packet received from said second autonomous system.
 
Rekhter teaches wherein data routing in said first autonomous system is adjusted by reconfiguring said tunnel for said data packet received from said second autonomous system (interpreted as While described as reconfiguring LSP 20, router 16A may actually configure a new LSP different than LSP 20 (at least from the perspective of the RSVP-TE instance executed by router 16A), this new LSP to be used in place of LSP 20. However, given that the same call admission control involving the same forwarding equivalence class (FEC) matching is configured for the new LSP and that the LSP is configured to forward traffic to reach the same destination, this new LSP may effectively represent a reconfigured version of LSP 20. As a result, router 16A is described in this disclosure for ease of discussion as reconfiguring LSP 20. It should be understood that discussions involving reconfiguring of LSP 20 may imply, in some examples, that router 16A tears down or otherwise removes LSP 20 from network 14 and establishes a new LSP different from LSP 20 to be used in place of LSP 20, see col 5 line 60 – col 6 line 10).
It would have been obvious to one of ordinary skill in the art to combine the LSP  taught by Nadeau in view of Stacey and Ansari with the LSP reconfiguration as taught by Rekhter so that changes can be made to data routing when there are faults in the network.

Regarding claim 2 and 12,
 	Nadeau in view of Stacey, Ansari, and Rekhter teaches the computer implemented method of Claim 1, wherein said data packet traverses through said tunnel in said first autonomous system without subject to IP address change by any router in said first autonomous system. (interpreted as At the ingress of an MPLS network, incoming IP packets are examined and assigned a "label" by a label edge router (LER). The labeled packets are then forwarded along an LSP, where each label-switched router (LSR) makes a switching decision based on the packet's label field. Such LSRs avoid examining the IP headers of the packets to find an output port (next hop). An LSR simply strips off the existing label and applies a new label for the next hop, see Nadeau col 2 line 3-10)

Regarding claim 3 and 13,
 	Nadeau in view of Stacey, Ansari, and Rekhter teaches the computer implemented method of Claim 1, wherein said tunnel endpoint port is a layer 2 endpoint port (interpreted as packet is then forwarded into the LSP, where it is switched across a series of LSRs until it reaches the egress LER, see Nadeau col 3 lines 49-55)

Regarding claim 4 and 14,
 	Nadeau in view of Stacey, Ansari, and Rekhter teaches the computer implemented method of Claim 1, further comprising: prior to said Layer 2 port forwarding, adding a tag to said data packet to indicate association of data packet with said second autonomous system (interpreted as indicated above, the ASBR 150 nodes are LSP routers and employ a label to identify a specific path to the next ASBR 150, see Nadeau col 10 line 58-65).

Regarding claim 5 and 15,
 	Nadeau in view of Stacey, Ansari, and Rekhter teaches the computer implemented method of Claim 4, wherein said performing Layer 2 port forwarding is based on detecting said tag in said data packet (interpreted as Accordingly, the path 170 is defined through each of the subnetworks, or autonomous systems 110, via a predetermined label, or labeled switch path, in which the predetermined label is operable to be recognized by the border routers 150 within the respective subnetwork 110, as depicted at step 303. The border router ASBR1 150-1 therefore receives the response request message 132 including the return address stack 160-1, see Nadeau col 10 line 58-65).

Regarding claim 6 and 16,
 	Nadeau in view of Stacey, Ansari, and Rekhter teaches the computer implemented method of Claim 4, further comprising removing said tag from said data packet after said Layer 2 port forwarding (interpreted as packet is then forwarded into the LSP, where it is switched across a series of LSRs until it reaches the egress LER. The label is removed and the packet is forwarded on its way via standard IP routing see col 3 lines 49-55)

Regarding claim 8 and 18,
 	Nadeau in view of Stacey, Ansari, and Rekhter teaches the computer implemented method of Claim 1, wherein analyzing said data packet comprises analyzing one or more of: said source IP address; a Media Access Control (MAC) address; a protocol in use; and a tag in said data packet, and wherein said data group comprise data routed from said second autonomous system (interpreted as Accordingly, the path 170 is defined through each of the subnetworks, or autonomous systems 110, via a predetermined label, or labeled switch path, in which the predetermined label is operable to be recognized by the border routers 150 within the respective subnetwork 110, as depicted at step 303. The border router ASBR1 150-1 therefore receives the response request message 132 including the return address stack 160-1, see Nadeau col 10 line 58-65).

Regarding claim 9 and 19,
 	Nadeau in view of Stacey, Ansari, and Rekhter teaches the computer implemented method of Claim 1, wherein said data packet is communicated to said first autonomous system by using Border Gateway Protocol (BGP) (interpreted as The edge routers often employ a specialized protocol particularly operable for serving network to network interconnections--i.e. edge router connections. One such protocol is the Border Gateway Protocol (BGP), col 3 lines 22-26)

Regarding claim 10 and 20,
 	Nadeau in view of Stacey, Ansari, and Rekhter teaches the computer implemented method of Claim 1, wherein said data packet is routed from said second autonomous system through a third autonomous system prior to being received at said Layer 2 network port associated with said first autonomous system (interpreted as ASBR1, ASBR2, ASBR3, see Nadeau fig. 3)

Claim 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadeau (Pat No 7990888), further in view of Stacey (Pat No 6765921), Ansari (Pub No 20070140247), Rekhter (Pat No 9660860) and Li (Pub No 20160261493).

Regarding claim 7 and 17,
 	Nadeau in view of Stacey, Ansari, and Rekhter teaches the computer implemented method of Claim 1, however does not teach wherein said first autonomous system comprises a software defined network (SDN) that comprises said overlay network.
 	Li teaches wherein said first autonomous system comprises a software defined network (SDN) that comprises said overlay network (interpreted as The SDN POP 320 is configured to generate test packets (e.g., in compliance with the BGP) and send them to the candidate routes directing to the destination node located in another autonomous system, see para [0032]).
 	It would have been obvious to one of ordinary skill in the art to combine the multi autonomous system routing taught by Nadeau with the SDN for routing as taught by Li since it is known in the art of communications to use one network management system over another for routing data packets.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461